DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 9, 13, 17, 18, 22, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaike et al. (US 9,279,450 B2).
Regarding claim 13, Zaike et al. discloses a bearing (2) comprising:
a bush body (4) comprising:
a mounting groove (17) formed in an outer peripheral surface (see Figure 2B) of the bush body and extending in a circumferential direction of the bush body, the mounting groove including a large-diameter part (shown below; the bottom half of 17 measured from O to the bottom of 17A in Figure 3 constitutes a large-diameter part since O1 is offset from O thus more of 17 would be located below O than above O) where a radius of a groove bottom (17A) of the mounting groove is a first radius (shown below’ the distance between O and the surface of the groove that L1 measures to) and a small-diameter part (shown below; (shown below; the top half of 17 measured from O to the top of 17A in Figure 3 constitutes a small-diameter part since O1 is offset from O thus less of 17 would be located above O than below O) where a radius of the groove bottom is a second radius (shown below; the distance between O and the surface of the groove that L2 measures to) smaller than the first radius;
slits (10A-10D) formed from one end surface (the left most surface in Figure 2B) toward another end surface (the right most surface in Figure 2B) of the bush body and thereby allowing the bush body to be freely expanded and contracted in a radial direction of the bush body, the slits being arranged in the circumferential direction of the bush body on the side of the small-diameter part of the mounting groove; and
an elastic ring (5) mounted in the mounting groove of the bush body.

    PNG
    media_image1.png
    743
    797
    media_image1.png
    Greyscale

Annotated Figure 3 of Zaike et al. (US 9,279,450 B2) 
Regarding claim 8, Zaike et al. discloses that an amount of protrusion (the amount of protrusion of 5 from the bottom of the bush in Figure 2B) of the elastic ring from the large-diameter part is larger than an amount of protrusion (the amount of protrusion of 5 from the top of the bush in Figure 2B) from the small-diameter part.
Regarding claim 9, Zaike et al. discloses that a sum (the total of the first radius and the elastic ring i.e. L1 + M1) of the first radius and a wire diameter (L1 + M1 in Figure 3) of an elastic body (5) forming the elastic ring is larger than a radius (the radius from O to 15 in Figure 3) of the outer peripheral surface of the bush body, and
a sum (the total of the second radius and the elastic ring i.e. L1 + M1) of the second radius and the wire diameter of the elastic body forming the elastic ring is smaller than or equal to the radius of the outer peripheral surface of the bush body (see Figure 3; element 5 is circular as shown in Figure 3 therefore the two sums are equal to each other).
Regarding claims 17, 18, and 22, Zaike et al. discloses a rack-and-pinion steering mechanism (1, 3), comprising:
a bearing (2) of a respective one of Claims 8, 9, and 13, which supports a load (any force applied to 1) applied to a rack bar (1) while allowing movement of the rack bar in an axial direction (along O in Figure 4); and
a cylindrical housing (3), which houses the bearing while restricting movement of the bearing in the axial direction,
wherein, the bearing is housed in the housing so that the small-diameter part of the mounting groove faces a reaction force supporting surface (the inner surface of 3 that the top of 5 engages in Figure 4; any surface can be a reaction force supporting surface if it is capable of having a force applied to it) which is an inner peripheral surface (see Figure 4) of the housing opposed to an input direction (an upward direction) of a reaction force (a force created by the tie rod) inputted to the rack bar from a tire via a tie rod (Column 4 / Line 28) linked to the rack bar.
Regarding claim 25, Zaike et al. discloses that the mounting groove is deeper in the small-diameter part of the mounting groove than in the large-diameter part of the mounting groove (as shown in Figure 3, L2 is larger than L1 thus meeting the claim limitation).
Regarding claim 26, Zaike et al. discloses that the slits are configured to intersect the small-diameter part of the groove (10A and 10C intersect the small-diameter part as shown in Figure 3).
Claims 8, 9, 13, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa (US 8,506,169 B2).
Regarding claim 13, Nakagawa discloses a bearing (1) comprising:
a bush body (8) comprising:
a mounting groove (22) formed in an outer peripheral surface of the bush body and extending in a circumferential direction (around the outside of 8) of the bush body, the mounting groove including a large-diameter part (the top of 22 in Figure 4) where a radius (r1; shown below) of a groove bottom (the bottom of 22) of the mounting groove is a first radius (r1) and a small-diameter part (the bottom part of 22 in Figure 4) where a radius (r2; shown below) of the groove bottom is a second radius (r2) smaller than the first radius;
slits (62) formed from one end surface (58 in Figure 11) toward another end surface (61 in Figure 11) of the bush body and thereby allowing the bush body to be freely expanded and contracted in a radial direction of the bush body, the slits being arranged in the circumferential direction of the bush body on the side of the small-diameter part of the mounting groove (Figures 11 and 12 shown a plurality of slits that extends from the one end surface towards another end surface); and
an elastic ring (27) mounted in the mounting groove of the bush body.

    PNG
    media_image2.png
    609
    452
    media_image2.png
    Greyscale

Annotated Figure 4 of Nakagawa (US 8,506,169 B2) 
Regarding claim 8, Nakagawa discloses that an amount of protrusion (the amount of protrusion that 27 extends above the outer circumference of 8 in Figure 4) of the elastic ring from the large-diameter part is larger than an amount of protrusion (the bottom part of 27 does not extend out of the bush body thus must have a lower amount of protrusion) from the small-diameter part.
Regarding claim 9, Nakagawa discloses that a sum (r1 plus the diameter of 12) of the first radius and a wire diameter (the diameter of 12) of an elastic body (12) forming the elastic ring is larger than a radius (the radius from O in Figure 4 to the top of 8 in Figure 4) of the outer peripheral surface of the bush body, and
a sum (r2 plus the diameter of 12) of the second radius and the wire diameter of the elastic body forming the elastic ring is smaller than or equal to the radius of the outer peripheral surface of the bush body.
Regarding claim 25, Nakagawa discloses that the mounting groove is deeper in the small-diameter part of the mounting groove than in the large-diameter part of the mounting groove (as shown above, the top half of the mounting groove is shallower than the bottom half of the mounting groove since 27 extends outward from the bush body in the large-diameter part).
Regarding claim 26, Nakagawa discloses that the slits are configured to intersect the small-diameter part of the groove (see Figure 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 9,933,014 B2) in view of Nakagawa et al. (US 8,506,169 B2).
Regarding claims 17, 18, and 22, Ikeda et al. discloses a rack-and-pinion steering mechanism, comprising:
a bearing (20), which supports a load (any force put upon 8) applied to a rack bar (8) while allowing movement of the rack bar in an axial direction (W); and
a cylindrical housing (9), which houses the bearing while restricting movement of the bearing in the axial direction,
wherein, the bearing is housed in the housing so that a mounting groove (25) faces a reaction force supporting surface (a bottom half of 9a) which is an inner peripheral surface (9a) of the housing opposed to an input direction (any direction that a force created by 10 is directed) of a reaction force (a force created by 10) inputted to the rack bar from a tire (3) via a tie rod (10) linked to the rack bar.
Ikeda et al. does not disclose the bearing from claims 8, 9, and 13, and a small-diameter part of the mounting groove faces a reaction force supporting surface.
Nakagawa teaches a bearing (1) from claims 8, 9, and 13 that has a small- diameter part (the bottom part of 22 in Figure 4) of a mounting groove (17A) that faces a reaction force supporting surface (42; Figure 2) for the purpose of providing a bearing that has the elastic deformation of the elastic ring be allowed to escape to the non- projecting portion thereby making it possible to provide a bush bearing in which the elastic ring means is difficult to undergo permanent set and is able to maintain its initial characteristics even in long-term use (Column 2 / Lines 35-44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing of the rack-and-pinion steering mechanism of Ikeda et al. to be the bearing from claims 8, 9, and 13 which has a small-diameter part of a mounting groove that faces reaction force supporting surface for the purpose of providing a bearing that has the elastic deformation of the elastic ring be allowed to escape to the non-projecting portion thereby making it possible to provide a bush bearing in which the elastic ring means is difficult to undergo permanent set and is able to maintain its initial characteristics even in long-term use, as taught by Nakagawa.
Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.
The Applicant argued on Page 6 of the Remarks that “However, the groove bottom 17A of the groove 17 is a circle centered at the axial center O1.  See Zaike Fig. 3 and col. 6, lines 11-15.  Thus, the groove bottom 17A has a constant radius over the entire circumference.”
While O1 is the center of the groove [element 17] that goes around the bush body, there is no claim limitation that requires the large-diameter part and the small-diameter part of the mounting groove to be measured from the center of the mounting groove.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  Applicant appears to be arguing that points O and O1 are not at the same location, but that limitation is not found in the claims.
The Applicant argued on Page 8 of the Remarks that “However, the bottom of the groove 22 of Nakagawa is a circle centered on a center O1 instead of the axis O of the rotating shaft.  The center O1 is offset from the axis O of the rotating shaft.  See Nakagawa col. 7, lines 5-18.  As illustrated in the annotated drawing below (which is taken from Fig. 4 of Nakagawa), the bottom of the annular groove 22 has a constant radius (“R” shown below) over the entire circumference.”
This argument is in the same vane as the above argument to Zaike et al.  While O1 is the center of the groove that goes around the bush body, there is no claim limitation that requires the large-diameter part and the small-diameter part of the mounting groove to be measured from the center of the mounting groove.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  Applicant appears to be arguing that points O and O1 are not at the same location, but that limitation is not found in the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656